Citation Nr: 1748495	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-15 200                        )	Date
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by shortness of breath, to include as secondary to service-connected coronary artery disease (status post myocardial infarction), and/or an undiagnosed illness.

2.  Entitlement to service connection for a chronic skin disability, including seborrheic dermatitis, to include as due to an undiagnosed illness.
 
3.  Entitlement to service connection for a chronic headache disorder, including sinus headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a dental disability for dental treatment purposes.

5.  Entitlement to service connection for chronic fatigue with associated complaints of joint pain and memory loss as due to an undiagnosed illness.

6.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.

7.  Entitlement to an evaluation in excess of 30 percent for a hiatal hernia disability with gastroesophageal reflux disease (GERD).

8.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, also claimed as lumbar spinal stenosis, to include a claim for a separate compensable evaluation for neurologic impairment of either lower extremity, to include radiculopathy.

9.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who had active service with the United States Air Force from August 1964 to August 1968 and active service with the United States Army National Guard from December 1986 to April 2002.  The Veteran retired with more than 20 years of active service.  In addition, he had periods of active duty for training and inactive duty for training in the U.S. Air Force Reserves and in the Army National Guard.   

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal of August 2008, April 2009, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board Remanded the appeal in June 2014.

In August 2016, the AOJ granted service connection for a scar for cardiac surgery, and assigned a noncompensable evaluation.  In September 2016, the Veteran was notified that increased evaluations assigned for posttraumatic stress disorder, tinnitus, and right ear hearing loss were denied.  The September 2016 rating decision also denied the Veteran's claim for TDIU, while noting that claims for increased evaluations for some service-connected disabilities remained on appeal before the Board.  

The record does not disclose that the Veteran has disagreed with any aspect of the August 2016 or September 2016 rating decisions.  Nevertheless, the Board concludes that a TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The denial of TDIU did not become final, and remains on appeal in view of Rice.

The Veteran testified before the undersigned at a June 2012 Videoconference hearing.  A transcript of that hearing is associated with the electronic record.  

The issues of entitlement to service connection for a dental disability for dental treatment purposes, and entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, also claimed as lumbar spinal stenosis, to include a claim for a separate compensable evaluation for neurologic impairment, and the claim of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's claimed shortness of breath is due to chronic obstructive pulmonary disease (COPD) and was first medically diagnosed in 2016, when more than 10 years had elapsed after the Veteran's service separation in 2002, and the etiology of COPD is known and is not shown to be related to any in-service occurrence or event.

2.  The medical evidence establishes that the Veteran's seborrheic dermatitis was not diagnosed until several years had elapsed after the Veteran's service separation, and establishes that seborrheic dermatitis is not a manifestation of an undiagnosed illness, and is not linked to the Veteran's active service.  

3.  The medical evidence establishes that the Veteran does not currently have a chronic headache disability.  

4.  The Veteran's current chronic fatigue, memory loss, and joint pain complaints are medically attributed to service-connected PTSD and to service-connected lumbar and left knee disabilities and to other diagnosed disorders for which no presumption of service connection is applicable.  

5. The Veteran's coronary artery disease was manifested by an ability to perform a workload of greater than 5 METs but not greater than 7 METs without dyspnea, fatigue, angina, dizziness, or syncope.  When METS were discounted, ejection fractures did not support a higher evaluation.

6.  The Veteran's hiatal hernia disability with GERD requires essentially continuous medication for control, and the Veteran reports episodes of heartburn, regurgitation, dysphagia, nausea, or vomiting at times despite use of medication, but the Veteran does not manifest weight loss, malnutrition, or severe overall impairment of health.



CONCLUSIONS OF LAW

1.  The criteria for direct service connection for COPD are not met, and the criteria for service connection for COPD as secondary to service-connected coronary artery disease are not met, nor may the Veteran's COPD be presumed service-connected as a chronic disability or as a medically unexplained chronic multisymptom illness or undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for seborrheic dermatitis are not met, nor may the Veteran's seborrheic dermatitis be presumed service-connected as a chronic disability or as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. §§ 1101, 1110, 1131, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

3.  The criteria for service connection for chronic headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.317 (2016).

4.  The criteria for service connection for disability manifested by chronic fatigue, memory loss, or undiagnosed joint pain are not met, nor may the Veteran's subjective complaints of joint pain, chronic fatigue, and memory loss serve as a basis for service connection for a medically unexplained chronic multisymptom illness or an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

5.  The criteria for an evaluation in excess of 30 percent for a hiatal hernia disability with GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7346 (2016).

6.  The criteria for an evaluation in excess of 30 percent for coronary artery disease are not.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks service connection for several disabilities and increased evaluations for several disabilities.  In March 2008, the RO issued a letter which advised the Veteran of the criteria for service connection, how to substantiate claims for increased ratings and for a total disability evaluation based on unemployability, and how effective dates are assigned.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board.  

Following the Board's June 2014 Remand, the AOJ contacted the Defense Finance and Accounting Service (DFAS).  DFAS confirmed the accuracy of the Veteran's Air Force and Army active service dates reported in the Introduction, above.  See October 2015 DFAS Payment Worksheet.  

The Veteran's service treatment records are associated with the electronic record.  Lengthy VA clinical records are associated with the electronic claims file.  Identified private clinical records have been obtained.  The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's 2014 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified on his own behalf at a June 2012 Videoconference hearing.  The Veteran's representative and the undersigned fully explained the issues and focused on the elements necessary to substantiate the appeal, and suggested additional evidence that might substantiate the appeal.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103 was met.  There have been no contentions to the contrary.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For claims filed after June 9, 1998, a grant of service connection for disability due to the use of tobacco products during active service is precluded.  38 U.S.C.A. §§ 1103(a), 1110, 1131.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic during service or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310 (b).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021.  

The presumption is applicable if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  See also Goodman v. Shulkin, 870 F.3d 1383 (Fed. Cir. September 18, 2017).  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

1.  Claim for service connection for shortness of breath

Lengthy VA outpatient clinical records from 2002 through 2014 reflect that the Veteran denied shortness of breath, and did not report respiratory symptoms, until several years had elapsed after the Veteran's 2002 service discharge.  No diagnosis of a respiratory disorder was assigned, although the Veteran did provide reports to his private providers of having difficulty catching his breath after exertion as early as 2005.  IFO, MD, noted, in January 2016, that the Veteran reported having a constant cough for the last 2.5 years, with worsening in the past two weeks.  After evaluation and testing of the Veteran was completed, Dr. IFO concluded that the Veteran had COPD.  

The examiner who conducted April 2016 VA examination noted that the clinical records showed that the Veteran had a 20-pack/year smoking history before he quit smoking in about 2002.  The examiner agreed that the Veteran had COPD.  The examiner concluded that the service treatment records disclosed no onset of COPD during the Veteran's active service, since there were many entries which showed that the Veteran denied having shortness of breath while on active duty.    

The examiner also opined that the Veteran's COPD had clear and specific etiology, and was not an undiagnosed illness.  The examiner explained that definite risk factors for COPD were smoking and increased airway responsiveness.  The examiner noted that environmental exposures other than smoking were risk factors for COPD, but numerous studies indicate that tobacco smoking is overwhelmingly the most important risk factor for COPD.  

The examiner further opined that the Veteran's COPD was not secondarily caused by service-connected coronary artery disease.  The examiner reviewed the medical literature, including review through the National Institutes of Health research tools.  Research revealed that the weight of the available evidence does not show coronary artery disease to cause COPD.  

The Board finds the 2016 VA medical opinion is very persuasive, as the post-service clinical records, both VA and private, reflect that the Veteran did not report difficulty catching his breath for several years after his service separation, and did not seek treatment for a respiratory disorder until more than 5 years had elapsed after his 2002 separation from active service.  

There is no medical evidence or opinion that the Veteran's current COPD was symptomatic during his service.  There is no medical opinion that the Veteran's current COPD results from any incident or injury in service but rather from smoking.  As discussed, the clinical evidence establishes that no diagnosis of COPD was established until more than 10 years elapsed after the Veteran's 2002 service discharge. 

There is no medical opinion that the Veteran's COPD is a manifestation of an undiagnosed illness.  There is an April 2016 medical opinion that the Veteran's COPD is a diagnosed disorder of known etiology.  The April 2016 medical opinion is unfavorable to the Veteran's claim.

There is no medical opinion that supports the Veteran's contention that COPD was caused by service-connected coronary artery disease.  The April 2016 medical opinion that COPD was not secondary to coronary artery is unfavorable to the Veteran's claim.  

The only evidence favorable to the Veteran's claim that COPD results from his service is the Veteran's own lay opinion and statements.  The Veteran is a lay person, so his contentions and opinions are of less weight and persuasive value than the unfavorable medical evidence and opinion.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.  


2.  Claim for service connection for a skin disability, to include seborrheic dermatitis or a skin disability due to an undiagnosed illness

The Veteran's lengthy service treatment records disclose no record of treatment for a skin disability.  No skin disability was noted on periodic examination reports or at the time of separation examination in 2002.  

VA outpatient treatment records dated in 2002 through 2008 reflect that the Veteran denied skin rashes or lesions, and no skin disorder was diagnosed, although the presence of benign skin growths was noted.  

At VA examination conducted in February 2008, the Veteran reported that he had a skin rash which started in 1995.  However, he did not seek treatment of the skin rash in service, and it was not evaluated or treated during his service, or since his service, he reported.  He described the skin rash as intermittent to constant.  He reported that the skin disease was manifested by itching of the scalp.  However, no manifestations of a scalp disorder were found by the examiner on objective examination.  There was no scarring or disfigurement.  The examiner stated that 0 percent of the Veteran's skin was affected.

The examiner who conducted August 2010 VA examination stated that there was no evidence of any skin rash or skin disorder but that there was a history of seborrheic dermatitis.  The examiner based a diagnosis of seborrheic dermatitis on evidence of seborrheic dermatitis at previous examination.  

In April 2016, the Veteran was afforded VA examination of the skin.  The examiner noted that the Veteran had a current chronic skin disorder, for which a diagnosis of seborrheic dermatitis was assigned.  The VA examiner concluded that the available medical records disclosed initial diagnosis of this skin condition was made in February 2009.  The examiner opined that diagnosis of the current seborrheic dermatitis in 2009, following a 2002 service discharge, was insufficient to link the dermatitis with the Veteran's active service or any incident therein.  The examiner also opined that seborrheic dermatitis was a disease with a clear and specific etiology, was a diagnosed disorder, i.e., was not an undiagnosed illness.  

There is no medical evidence or opinion that the Veteran's current seborrheic dermatitis was symptomatic or was present in service.  There is no medical opinion that the Veteran's current seborrheic dermatitis results from any incident or injury in service.  As discussed, the clinical evidence establishes that no diagnosis or finding of seborrheic dermatitis was established until more than five years elapsed after the Veteran's 2002 service discharge.  

There is no medical opinion that the Veteran's seborrheic dermatitis is a manifestation of an undiagnosed illness.  There is an April 2016 medical opinion that the Veteran's seborrheic dermatitis is a diagnosed disorder of known etiology.  The April 2016 medical opinion is unfavorable to the Veteran's claim.

The only evidence favorable to the Veteran's claim that he has a current skin disability that results from his service is the Veteran's own lay opinion and statements.  The Veteran is a lay person, so his contentions and opinions are of less weight and persuasive value than the unfavorable medical evidence and opinion.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.  

3.  Claim for service connection for chronic headaches 

Periodic service medical examinations conducted in 1991, 1994, 1998, 2000, and separation examination conducted in February 2002 disclosed no complaints of chronic headaches or diagnosis of a sinus or other headache disorder.  Post-service VA treatment records disclose complaints of allergic rhinitis, and reflect that the Veteran took medication to control the rhinitis at times, but not continuously.  For example, at an April 2006 VA outpatient visit, the Veteran reported that he was not taking medication to control rhinitis.  Private 2008 clinical records reflect that the Veteran did not have sinus tenderness or report headaches.

A provider who evaluated the Veteran in August 2009 concluded that the Veteran's headaches at that time might be a side effect of a medication the Veteran was taking for his cardiac disabilities, and determined that the dosage of the medication should be reviewed if the Veteran's complaints of headaches persisted.  However, there is no record that the headaches continued or that the dosage of the medication was changed due to complaints of headache.  

Records of private pulmonary treatment in 2015 reflect that the Veteran complained of cough and sinusitis, but no finding of sinus tenderness or rhinitis was noted, and the Veteran denied headaches.  See 2015 private clinical records, Upstate Lung & Critical Care Specialists.  January 2016 and March 2016 private pulmonary treatment records disclose no report or finding of active rhinitis, sinusitis or headaches; a reported history of sinusitis was noted.  See private clinical records, Lung and Chest Medical Associates, January 2016 to March 2016.

At VA examination in April 2016, the Veteran reported onset of headaches during his Persian Gulf service.  He reported that various pain medications he was taking, including Tramadol, assisted with relief of headache pain.  The Veteran reported headache pain in the area of his sinuses.  He reported that the pain was worse when he had a runny nose.  The Veteran also reported that the headache pain would also start if he failed to keep "cool," reporting that the headache pain could be triggered by his PTSD.  

The examiner who conducted April 2016 VA examination noted that the examiner who conducted a September 2010 evaluation concluded that the Veteran had tension vascular headaches.  However, VA treatment records from 2011 through 2015 fail to disclose recurring complaints of headaches; rather, the clinical records reflect that the Veteran denied headaches on several occasions when asked about specific symptoms.   The examiner who conducted the 2016 examination concluded that the Veteran's complaints of headache symptoms were not sufficient to assign a diagnosis of a chronic headache disability.

Lengthy VA outpatient treatment notes from May 2008 through July 2016 disclose notations that the Veteran reported having had rhinitis on several occasions, but reflect that the Veteran was not taking medication to control rhinitis and did not request medication to control rhinitis.  See VA CAPRI records received August 2016, Legacy Content Manage Documents.  These records disclose that the Veteran denied headaches on several occasions, and establish that the Veteran did not report chronic sinus tenderness or headaches or require chronic treatment for a sinus headache or sinus infection.  These records reflect that the Veteran denied sinus tenderness on several occasions on objective examination, but do not disclose that any examiner found sinus tenderness or headaches on objective examination.  

The Veteran contends he has a headache disorder.  As a lay person, the Veteran is competent to report that he experiences headaches.  The Veteran's 2012 testimony that he had headaches, especially when he was coughing, and that he had sinus drainage when he would get warm and perspire, is credible.  See June 2012 Videoconference hearing transcript at 11, 16.  

However, as a lay person, the Veteran is not competent to determine that a specific diagnosis may be assigned for his headache symptoms or to determine that the headaches he experiences are a symptom of an undiagnosed illness or a chronic multisymptom illness of unknown etiology.  

There is no medical evidence or opinion that the Veteran's current headaches result in a diagnosable medical disability.  The April 2016 VA examination report includes a medical opinion that the Veteran's current headaches are not a diagnosable medical disability that is separate from the Veteran's other medical disorders.  The medical opinion rendered in April 2016 states that the Veteran's current headaches are not a symptom of an undiagnosed disability.  

The medical evidence as a whole and the April 2016 VA examination reports reflect that the Veteran has several service-connected disabilities, including PTSD, coronary artery disease, degenerative disk disease of the lumbar spine, tinnitus, and hiatal hernia with GERD, among other disorders.  The clinical records reflect that several providers have suggested that these service-connected disabilities, or medications used to treat those disabilities, may cause headaches.  This has never been clinically confirmed.  Thus, there are known etiologies for the Veteran's headaches, which have not been shown to be chronic.

The clinical records reflect that the Veteran has been diagnosed with several medical disorders for which service connection is not in effect, including COPD, sleep apnea, hypertension, optic atrophy, dry eyes, and nocturia, among other disorders.  It is a matter of common knowledge that such disorders as hypertension, difficulty seeing, and disturbed sleep, whether due to PTSD, sleep apnea, or nocturia, may result in headache symptoms.  The Veteran's medical treatment records are entirely consistent with the medical opinion expressed in April 2016 that there are known etiologies for the Veteran's current complaints of headaches, when such headaches are present.  

There is no medical opinion that the Veteran's headaches are a manifestation of an undiagnosed illness.  The April 2016 medical opinion is highly unfavorable to such a finding.  The unfavorable medical opinion is of greater weight and persuasive value than the Veteran's own lay opinion that his headaches are a manifestation of an undiagnosed illness or an undiagnosed etiology.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.  

4.  Claim for service connection for chronic fatigue due to an undiagnosed illness

The Veteran alleges that his chronic fatigue, together with complaints of joint pain and memory loss, demonstrated that he had an undiagnosed illness.  

The examiner who evaluated the Veteran in February 2009 was asked to determine the etiology of the Veteran's memory problems and his difficulty sleeping.  The Veteran also reported sensitivity to noise, anger, and irritation, among other symptoms the examiner concluded were attributable to PTSD.

The examiner who evaluated the Veteran in February 2009 for joint pain noted that the Veteran reported that his joint pain slowed him down and made him feel lethargic.  He reported increased joint pain in the mornings, upon arising, decreasing beginning about an hour after arising, but increased with activity, especially with physical activity or going to funerals.  The examiner assigned a diagnosis of osteoarthritis, and stated that there was "no evidence" of an undiagnosed illness. 

The VA examiner who conducted August 2010 examination noted that the Veteran reported that he felt more fatigued than normal since 1998.  He reported medications did not help.  The Veteran reported no new onset of additional fatigue.  The examiner attributed neuropsychological and sleep disturbances to the Veteran's diagnosed PTSD.  The examiner stated that the claims file revealed no objective evidence to support a diagnosis of chronic fatigue syndrome, and concluded that the Veteran's symptoms on examination revealed no objective evidence to support a diagnosis of chronic fatigue syndrome.

In contrast, the examiner noted that the Veteran did have a history of post traumatic stress disorder.  VA examination conducted in September 2010 disclosed no diagnosis of chronic fatigue or an undiagnosed illness.  Lengthy VA outpatient clinical records and private clinical records dated from 2008 through 2011 disclose no report that a VA or private provider suggested or indicated a suspicion that the Veteran had an undiagnosed disability.  The examiner who conducted August 2011 evaluation of the Veteran's ability to hold gainful employment noted that the Veteran had left knee disability with chronic pain, post meniscectomy, tinnitus and hearing loss, dermatitis, coronary heart disease, hypertension, back pain, plantar fasciitis and other foot disabilities, obstructive sleep apnea, and PTSD, among other disabilities.  The examiner opined that the combination of the service-connected disabilities and the disabilities for which service connection was not in effect would likely preclude substantially gainful employment, but the examiner did not indicate that any illness or symptom of unidentified etiology was present.  

In May 2016, the Veteran underwent VA examinations of the cardiovascular system, spine, gastrointestinal system, respiratory system, neurological examination, and examination of the skin.  No examiner indicated that the Veteran had unexplained symptoms, an undiagnosed illness, or a multisymptom illness of undetermined etiology.  

Lengthy VA outpatient clinical records associated with the claims file in August 2016 disclose that the Veteran's only complaint of fatigue was noted during a January 2016 evaluation of the Veteran's service-connected PTSD.  These clinical records reflect that the Veteran had known diagnoses of osteoarthritis, insomnia related to PTSD, sleep apnea, and service-connected joint disabilities, as well as chronic pain.  However, no provider assigned a diagnosis of a chronic multisymptom illness of undetermined etiology or expressed an opinion or suspicion that an undiagnosed illness might be present.

During the pendency of this claim, the Veteran reported chronic pain on numerous occasions.  Diagnoses of chronic back pain and chronic arthritic knee joint pain were assigned.  No examiner or provider concluded that the Veteran had chronic pain of an unknown origin.  

The Veteran also reported insomnia and difficulty sleeping.  A diagnosis of PTSD was assigned.  Medications for control of symptoms, including impaired sleep, were prescribed.  Additionally, a diagnosis of sleep apnea was assigned, in [year].  Use of a CPAP (continuous positive airway pressure) device was prescribed.  

In August 2016, a large group of VA clinical records dated from 2008 through July 2016 were associated with the clinical record.  Some of these records were duplicative of VA clinical records already associated with the electronic claims file.  These records include one notation of a complaint of fatigue, in January 2016.  At that time, the Veteran reported to a mental health provider that his "energy" was "average" but he felt "fatigued sometimes."  He reported feeling helpless and angry at times because of pain.  

The only evidence favorable to the Veteran's claim that he has an undiagnosed illness manifested by joint pain, memory loss, and fatigue are the Veteran's own lay opinion and statements.  The Veteran is a lay person, so his contentions and opinions are of less weight and persuasive value than the unfavorable medical evidence and opinion.  The voluminous medical evidence discloses no evidence that a clinical provider has assigned a diagnosis of chronic fatigue syndrome or an undiagnosed illness is strong and persuasive evidence against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.  

Claims for increased ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Claim for evaluation in excess of 30 percent for coronary artery disease

The Veteran's coronary artery disease is evaluated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code (DC) 7005 pertains to coronary artery disease and DC 7017 pertains to coronary bypass surgery.  They are both rated using the same criteria.

A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Finally, a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The examiner who conducted a February 2008 VA examination noted cardiac wall thickness at upper limits of normal and mild regional wall motion abnormalities in the septum compatible with previous cardiac bypass grafting (CABG) surgery.  The Veteran's ejection fraction was 52 percent.  He reported that his cardiac disability affected every aspect of his life, because he had to think about everything-what he should eat, what he should drink-his whole lifestyle.  The examiner estimated that the Veteran was able to work at a level of more than 5 METs but less than 7 METs.  He was able to mow the lawn using a riding mower.  

In April 2009, the Veteran reported some dyspnea on exertion and difficulty catching his breath when walking briskly.  He walked one to two miles when exercising.  He reported chest pain three to four times a week lasting 10 to 15 minutes at a time, typically occurring with exertion.  Nitroglycerin would at times relieve the chest pain, but other times would not.  The Veteran stated that, if he were to do heavy carpentry or attempt to mow his lawn with a push mower, he would likely develop chest pain and shortness of breath, but stated that he was able to do light yard work or light carpentry.  

The examiner estimated that the Veteran was able to work at an estimated METs greater than 3 but less than or equal to 5.  An echocardiogram revealed a ventricular ejection fraction of 55 percent to 60 percent, which the examiner opined was "normal except for early impaired diastolic relaxation."  The examiner concluded that the ejection fraction was a more accurate descriptor of the Veteran's cardiac status then the METs level because the Veteran had noncardiac factors which led to deconditioning and limited exercise tolerance.

In August 2010, the Veteran stated that he would be able to take a heavy load up 2 flights of stairs.  The examiner estimated the Veteran's METs level as greater than 7 but less than or equal to 10 METs.  

At the time of April 2016 VA examination, the Veteran did not manifest congestive heart failure, cardiac arrhythmia, pericardial adhesions, or edema of either lower extremity.  The examiner found no other symptoms attributable to the service-connected cardiac disability, status post stents and CABG.  The Veteran indicated that he could walk 5 miles relatively easily.  He reported chest pain approximately 2 times a week, which could be resolved if he stopped what he was doing.  The examiner assigned a METs level of 3 to 5 based on interview of the Veteran, and explained that an exercise-based METs test should not be conducted.  That METS level was based on an interview with the Veteran.  It was determined that co-morbid confounding conditions lead to that number and the METS adjusted number would be 6.  An EKG was interpreted as normal.

Lengthy  VA outpatient treatment records during the pendency of this appeal disclose that the Veteran did not require emergency treatment or hospitalization for congestive heart failure, cardiac arrhythmia, or other cardiovascular event or symptom at any time throughout this appeal.  

The Veteran's ejection fraction was objectively evaluated twice, and was evaluated as 52 percent and as 55 percent or greater.  Since both objective examinations disclosed an ejection fraction above 50, the Veteran does not meet the criteria for a 60 percent evaluation on the basis of ejection fraction, as a 60 percent evaluation is warranted for an ejection fraction of 50 or less.

The Veteran's METs level, that is, the cardiac workload he was able to sustain without increased symptoms or dyspnea, fatigue, angina, dizziness, or syncope, was estimated several times during the course of this appeal.  One examiners assigned an interview-based METs level of 3 to 5, but explained that the ejection fracture findings were more appropriate given the Veteran's other conditions.  Similarly, the most recent examiner gave a METS level of 3-5 when examining the Veteran, but attributed it to all conditions, while cardiac impairment was said to warrant a finding of 6 METS.  Two other examiners assigned the higher level of METS findings.  All examiners agreed that it was not appropriate to conduct an exercise stress test, given the Veteran's non-cardiac disabilities.  The record moreover does not indicate findings of congestive heart failure or the other criteria to suggest that the heart disease more nearly reflect the higher 60 percent rating.  Significantly the Veteran reports that he is able to walk some distance without difficulty and can do some daily household activities.  Evidence is against assigning a higher rating based on these findings.

The medical evidence is entirely unfavorable to a finding that any criteria for a total (100 percent) schedular evaluation for coronary artery disease is met, as the medical evidence establishes that the Veteran is able to sustain cardiac workload above 3 METs, and his ejection fraction remains in excess of 50 percent, remaining considerably above the 30 percent level required for a 100 percent evaluation.  No criterion for a total schedular evaluation for coronary artery disease is met.  An evaluation in excess of 30 percent cannot be granted at any time during the pendency of the appeal.

2.  Claim for evaluation in excess of 30 percent for hiatal hernia with GERD

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110-4.114.  The Veteran's gastrointestinal (GI) disability is evaluated under 38 C.F.R. § 4.114, DC 7346.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346. 

A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or, other symptom combinations productive of severe impairment of health.  DC 7346.

At VA examination conducted in February 2008, the Veteran reported dysphagia, episodic pyrosis, intermittent regurgitation, and "water brash."  He reported that his symptoms were "mostly controlled" by the proton pump inhibitor medication he was taking.  He denied hematemesis, melena, frequent nausea or vomiting.  The examiner concluded that the Veteran had mild GERD without serious sequelae.

In September 2009, VA examination revealed that his GI disability, which began as "acid indigestion" and was now called GERD, caused him to have mild dysphagia with both solids and liquids, and pyrosis with epigastric and substernal burning and pain.  He reported reflux/regurgitation of burning liquid that comes up into the back of his throat on a regular, almost daily, basis.  He also reported having nausea at times with frank vomiting if he ate foods such as tomatoes.  He states that he may have vomiting two times per week.  He was using Nexium daily, but this medication was "only partially helpful."  He described "bloating" as a significant problem.  

At April 2016 VA examination for esophageal conditions, the Veteran reported that his GERD was "under control with Nexium."  The Veteran reported that the Nexium "does the thing."  He reported that he took Nexium "almost every day."  The VA examiner noted that the Veteran was under private treatment for his GI disabilities.  

A July 2016 VA outpatient treatment note discloses no specific report of GI disability or symptoms.  The VA provider noted that the Veteran was followed for GI disability by a private physician, who had prescribed "esomeprazole" for control of GI disability.  

The Veteran has currently been awarded a 30 percent rating for his GI disability.  The next higher evaluation, a 60 percent evaluation, requires evidence of GI pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  In this case, the Veteran's weight varied from about 227 pounds, in June 2009, to 214 pounds, in March 2016, to 215 pounds in July 2016.  At 227, the Veteran was described as "overweight" and was encouraged to lose weight.  His BMI was 30.  He was advised that his ideal weight was less than 200 pounds, for a BMI of less than 25.  

The Veteran's weight loss of 12 to 13 pounds during the pendency of this appeal, a period of more than 7 years, cannot be considered "material" for purposes of evaluation of GI disability.  The Veteran's BMI has remained above 25, and does not suggest malnourishment and does not establish a severe impairment of the Veteran's health due to GI disability.  No VA or private provider has assigned a diagnosis of anemia or prescribed medication or a special diet to treat anemia.  No VA or private provider has suggested that the Veteran's occasional complaints or nausea or vomiting require treatment other than continued use of the medication prescribed for control of the Veteran's GERD.  

The Veteran has complained of increased symptoms, at least at times, during the pendency of the appeal.  While the Veteran has reported increased symptoms at times, there is little, if any, objective evidence that would support an evaluation in excess of 30 percent, and some evidence that would not support the current evaluation.  The medical evidence establishes that the Veteran did not have weight loss or malnutrition.  The providers noted that the Veteran reported difficulty swallowing (dysphagia) at times, but that symptom was not of such severity as to require specific diagnostic evaluation, special therapy, or additional medication.  

While there are notations that the Veteran reported vomiting at times, he did not require specific evaluation or emergency treatment for vomiting and he denied vomiting up blood, or having blood in the stools (melena).  At his most recent examination (2016) the Veteran reported good control of symptoms of GI disability by the current medication.  

When the Veteran's GI symptoms are at worst, the evidence establishes that the Veteran met the criteria for a 30 percent rating, but the preponderance of the evidence is against an evaluation in excess of 30 percent for current GI disability.  There is no reasonable doubt to resolve in the Veteran's favor.  An evaluation in excess of 30 percent for GI disability is not warranted.  


ORDER

The claim for service connection for disability manifested by shortness of breath, to include as due to an undiagnosed illness, is denied.  

The claim for service connection for a skin disability, to include seborrheic dermatitis or a skin disability claimed as due to an undiagnosed illness, is denied.

The claim for service connection for chronic headaches, to include as due to an undiagnosed illness, is denied.

The claim for service connection for chronic fatigue with associated complaints of joint pain and memory loss, to include as due to an undiagnosed illness, is denied.

The claim for an evaluation in excess of 30 percent for coronary artery disease, status post CABG, is denied.

The claim for an evaluation in excess of 30 percent for hiatal hernia disability with GERD is denied.  


REMAND

The regulation governing adjudication of a claim for service connection for dental conditions for treatment purposes was amended, effective February 29, 2012.  This change clarified existing regulatory provisions to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, "Dental Conditions," 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, "Dental Conditions," 77 Fed. Reg. 4469 (Jan. 30, 2012).  

The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for entitlement to service connection for a dental condition for treatment purposes only after VHA determines that a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  The effective date of the final rule is February 2012.  The rule includes no exception to the effective date for claims which, like this one, were initially adjudicated prior to the effective date of the change.

In this case, there is no indication that the RO has referred the claim for entitlement to service connection for a dental condition for treatment purposes to VHA, as required under 38 C.F.R. § 3.381 as currently in effect.  The issue must be remanded so that the claim may be referred to the VHA for appropriate consideration.  38 C.F.R. § 3.381 (2016).

The Veteran has raised a contention that his lumbar spine disability has increased in severity during the pendency of the appeal, he contends that radiculopathy in one or both lower extremities is due to lumbar spine disability.  The General Rating Formula specifies that any objective neurologic abnormalities associated with a lumbar spine disorder should be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

While no diagnosis of radiculopathy was noted at initial February 2008 and March 2009 VA examinations during the pendency of this claim, both private and VA examiners have since at least suggested a diagnosis of left-sided lumbar radiculopathy.  See January 2012, December 2015, and March 2016 private clinical records.  Certainly, the Veteran's statements and testimony reflect that he seeks and increased evaluation for lumbar disability due to radiculopathy, and worsening symptoms.  

The examiner who conducted April 2016 VA examination assigned a diagnosis of intervertebral disc disease (IVDS).  The clinical records reference pain management, but it is not clear that records of providers who evaluated the Veteran for pain management are associated with the electronic record.  The electronic record clearly reflects that the Veteran has been receiving epidural injections for pain management.  It is not clear that discussion of the symptoms requiring epidural injection is reflected in the VA examination reports and opinions.  In addition, a diagnosis of lipomatosis of the spinal canal at L4-S1 has been assigned.  There is no discussion of the significance, if any, of that diagnosis in the 2016 VA examination report.  Further development is required prior to appellate review of the appropriate evaluation for service-connected lumbar disability.

Finally, the Veteran's claim that his service-connected disabilities render him unemployable should be readjudicated after all claims and appeals for service connection or for increased evaluations for service-connected disabilities have been completed. 

As the Board's remand regarding the claim for an increased evaluation for lumbar disability could have an impact on the outcome of the TDIU claim.  That claim should be deferred until the other claims addressed in this Remand are addressed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA records since the most recent records added to the claims or electronic (virtual) records.  All attempts to obtain records should be documented in the claims folder.

2.  Afford the Veteran an opportunity to identify or submit records of any non-VA treatment that is not yet of record, to include identifying records of treatment by providers who performed spinal injections and conducted pain management evaluations or more complete records of such providers.  The approximate times and locations of these treatments should be requested as needed.

3.  Refer the Veteran's dental claim to VHA.  Then, adjudicate the claim as requested by VHA, if the claim is returned to the AOJ from VHA.

4.  Schedule the Veteran for a VA orthopedic and neurologic type examination(s) as necessary to assess the current severity of lumbar degenerative disease and to determine whether any neurological abnormality is associated with the lumbar spine disability.  Each examiner should specifically comment on the relationship between any identified neurological abnormality and the service-connected lumbar spine disability.  The examiner(s) should differentiate, if possible, between the symptoms of any neurological abnormality of either lower extremity associated with the lumbar spine disability and lower extremity symptoms of any non-service-connected disorder.  
An appropriate examiner should discuss whether epidural lipomatosis of the spine is present.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is related to service-connected lumbar spine disability or treatment of the lumbar disability.  

The current severity of orthopedic manifestations of lumbar spine disability must be described.  All pertinent neurological impairments should also be set out.

5.  After each pending appeal for service connection or for an increased evaluation for a service-connected disability is addressed, the AOJ should readjudicate the claim for TDIU, conducting any development necessary.  

6.  After completion of the above, including readjudication of the appeal for an increased evaluation for lumbar spine disability, to include whether a separate compensable evaluation is warranted for a neurological manifestation, and any pending appeal regarding entitlement to dental treatment, and after the claim for TDIU is readjudicated, if any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


